46 F.3d 1123
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mallion DAVIDSON, Plaintiff--Appellant,v.Gary L. AARON;  John Doe;  Tommie Taliaferro;  PatrickWhalen, Warden;  George E. Hurst;  James M. Ralph;Bill Hedrick, Defendants--Appellees.
No. 94-7039.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1995.Decided Jan. 27, 1995.

Mallion Davidson, Appellant Pro Se.  Rebeca Olivia Hidalgo, Assis tant United States Attorney, Alexandria, VA, for Appellees.
Before WILKINSON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the dis trict court.  Davidson v. Aaron, No. CA-92-633-AM (E.D. Va.  Aug. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED